SIMPSON, Justice
(dissenting).
Appellant filed a claim against the estate of the decedent and sought to testify as to services rendered the decedent in operating and taking care of her farm. Objection to this testimony was sustained and appellant was forced into a voluntary nonsuit and brings this appeal. The question is as to-the admissibility and not the sufficiency of this evidence to support the claim.
It is conceded that the appellant cannot establish his claim by proof of an express oral contract through his own testimony as to conversations with the deceased. Code 1940, Title 7, § 433; Buye v. Alabama Marble Quarries, 199 Ala. 589, 75 So. 9.
But this does not preclude his testimony as to surrounding facts and circumstances tending to prove an implied contract or quantum meruit claim. A conversation establishing an express contract is a separate and distinct transaction from the rendering of services. The first is a private face to face dealing specifically falling within the ban of § 433. The latter, however, may or may not be covered by § 433, depending upon its nature. It is here that the kind of transaction is important. Rendering of services may be of a personal kind which by their very nature had to be performed in the presence of or with the knowledge and participation of the decedent, or they may be acts done in the absence of the deceased, without his or her immediate and personal participation but in that behalf. As was pointed out in Warten v. Black, 195 Ala. 93, 70 So. 758, 760 (and quoted approvingly in Burnett v. Garrison, 261 Ala. 622, 75 So.2d 144), the test is; whether the deceased if alive would have been able to contradict the witness in the particulars testified about. “The rule of exclusion does not apply to evidence of facts and circumstances which, though affecting the transaction, constitute no part of it.”
It was this underlying rationale which induced the decision in Duggar v. Pitts, 145 Ala. 358, 39 So. 905, holding that a physician was incompetent to testify in his own behalf in an action against the estate of a decedent for services rendered, the number of visits made and the extent of relief he afforded the decedent. This was regarded as a face to face transaction between the physician and decedent.
That status was also held to exist in Southern Natural Gas Co. v. Davidson, 225 Ala. 171, 142 So. 63, where it was held that the plaintiff in an automobile accident case could not testify as to the conduct of the defendant’s deceased agent, who was driver .of defendant’s car.
But in Borum v. Bell, 132 Ala. 85, 31 So. 454, 455, with respect to a claim by Mrs. Bell for board of her deceased grandfather, it was held that she could testify that he “came to her house and stayed there continuously until July 1897, when [he] left” etc., the court holding that this was not a transaction with the deceased, but was as to his conduct, open and apparent to the public about which any person knowing the facts may testify.
And in the Warten case, supra, the claimant was allowed to testify as to the number of cattle he had pastured and attended for the decedent at various times, the court holding that such testimony was as to a collateral fact with reference to his claim and was not as to a transaction within the meaning of the statute.
Again in Hyde v. Starnes, 247 Ala. 26, 22 So.2d 421, the claimant was competent to testify in a quantum meruit claim as to what was a reasonable charge for her work in nursing and boarding the deceased.
*121Earlier in Hunt v. Murdock, 229 Ala. 277, 156 So. 841, the claimant was allowed to testify to the collateral fact that services were rendered.
From these cases it would appear that no particular type of claim is of consequence, but the test is the kind of “transaction.” Because the claimant here sought to base his claim on a conversation that clearly could not be brought out in his testimony, he is not thereby precluded from testifying to facts other than the conversation, circumstances, and limited transactions on behalf of the decedent — which are entirely separate and distinct — but which may in their summation tend to prove an implied contract or quantum meruit claim rather than the forbidden express contract.
It results from the foregoing that I cannot agree with the majority opinion and therefore respectfully dissent.